Citation Nr: 1002973	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  09-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine (previously characterized as 
chronic low back pain), rated 10 percent disabling, for 
accrued benefit purposes.

4.  Entitlement to an increased rating for degenerative joint 
disease of the right knee (previously characterized as 
chronic right knee pain), rated 10 percent disabling, for 
accrued benefit purposes.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to May 
1981.  He died in October 2006; the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in April 2007, a statement of the case was issued 
in December 2008, and a substantive appeal was received in 
January 2009.  The appellant testified at a Board hearing in 
December 2009.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in 
October 2006, and the immediate cause of death was 
hypertensive cardiovascular disease.  

2.  At the time of the Veteran's death, service connection 
was in effect for chronic low back pain, chronic right knee 
pain, residuals of right arm and hand lacerations, and 
laceration scars of the medial right hand and medial inferior 
right forearm.  

3.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death.

4.  The Veteran had verified active military service from 
November 17, 1980, to May 12, 1981.

5.  The Veteran did not serve in the active military, naval, 
or air service during a period of war.

6.  The Veteran was not disabled from an injury or disease 
during active service.

7.  The Veteran's low back disability was productive of 
forward flexion to 60 degrees, but no findings of ankylosis 
or muscle spasm or guarding to result in an abnormal gait or 
abnormal spinal contour; with no evidence of incapacitating 
episodes having a total duration of at least 4 weeks during 
the past 12 months.

8.  The Veteran's right knee disability was manifested by x-
ray evidence of arthritis and slight recurrent subluxation 
and lateral instability; with limitation of flexion to 120 
degrees, limitation of extension to 10 degrees, and no 
findings of ankylosis.


CONCLUSION OF LAW

1.  The Veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2009).

2.  The Veteran's service does not meet the basic eligibility 
requirements for VA nonservice-connected death pension 
benefits.  38 U.S.C.A. §§ 101, 1501, 1521 (West 2002); 38 
C.F.R. §§ 3.2, 3.3, 3.203, 3.314 (2009).

3.  The criteria for entitlement to a disability rating of 20 
percent (but no higher) for degenerative joint disease of the 
lumbar spine have been met for accrued benefit purposes.  
38 U.S.C.A. §§ 1155, 5107(b), 5121 (West 2002); 38 C.F.R. 
§§ 4.7, 4.14, 4.71(a), Diagnostic Codes 5235 - 5243 (2009).

4.  A rating in excess of 10 percent for chronic right knee 
pain under Diagnostic Code 5257 is denied for accrued benefit 
purposes.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 
C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5257 (2009).

5.  The criteria for a separate 10 percent rating for 
degenerative joint disease of the right knee under Diagnostic 
Code 5003 have been met for accrued benefit purposes.  
38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 
4.7, 4.59, 4.71a, Diagnostic Code 5003-5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In November 2006, a VCAA letter was 
issued to the appellant, prior to issuance of the March 2007 
rating decision.  The VCAA letter effectively notified the 
appellant of what information and evidence is needed to 
substantiate her claims, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  In May 
2007, the appellant received notice in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying 
the five elements of a service connection claim.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, section 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.

In the instant case, the appellant was informed of the 
evidence and information required to substantiate a DIC 
claim, but she was not informed in writing of the 
disabilities for which service connection had been 
established at the time of death.  No prejudice has resulted 
to the appellant, however, as per her testimony before the 
Board she indicated knowledge of the Veteran's service-
connected disabilities.  Moreover, the record does not 
suggest that any of his service-connected disabilities played 
any role in the Veteran's death.  Any error in complying with 
Hupp was harmless error under the facts of this case and no 
useful purpose would be served by delaying appellate review 
for issuance of further VCAA notice to comply with Hupp.  
Likewise, the appellant has not alleged any prejudice as a 
result of an untimely or deficient VCAA notification, nor has 
any been shown.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records and post-service medical 
records.  There is otherwise no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
As will be discussed in detail below, the Board has 
determined that a VA opinion is unnecessary in this case with 
regard to etiology of the Veteran's cause of death.  The 
Board notes that the Veteran underwent a VA examination in 
June 2005 to assess the severity of his lumbar spine and knee 
disabilities.

With regard to the claim for nonservice-connected death 
pension benefits, Congress, in enacting the statute, noted 
the importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive with regard to the 
pension issue, the VCAA is not applicable.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

I.  Cause of death

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

The Board has reviewed the claim to determine whether the 
Veteran's cause of death is etiologically related to his 
period of service.  With regard to the disease listed on the 
death certificate, the Board first considers whether this 
disease was related to the Veteran's service.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  However, that an 
injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as cardiovascular renal disease, 
are presumed to have been incurred in service if manifested 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

A review of the record reveals that there is no evidence of 
hypertensive cardiovascular disease during service or for 
many years thereafter.  Service treatment records do not 
reflect a diagnosis of hypertension or a cardiovascular 
disability.  The Board notes that during his lifetime, the 
Veteran filed a claim of service connection for hypertension 
which was denied by rating decision in June 2001.  

In an April 2001 statement from the Veteran, he asserts that 
hypertension initially manifested in 1994 and he sought 
medical treatment for chest pain in 1998.  The first 
objective medical evidence of hypertension is contained in a 
February 1997 VA medical record, and further VA treatment 
records reflect that he sought treatment for chest pain and 
possible myocardial infarction in March 1998.  None of the 
post-service medical records include any comments or opinions 
suggesting any link between the Veteran's hypertension, chest 
pain, and hypertensive cardiovascular disease and his period 
of active service.  The Veteran died in October 2006, over 25 
years after separation from service.  As noted, hypertension 
was not diagnosed until approximately 16 years after 
separation from service, and he did not initially seek 
treatment for chest pain until 18 years after separation from 
service.  Evidence of a prolonged period without medical 
complaint can be considered as a factor, along with other 
factors concerning the Veteran's health and medical treatment 
during and after military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Based on the record, the Board 
must conclude that the clear preponderance of the evidence is 
against a finding that the Veteran's hypertensive 
cardiovascular disease was manifested during service or that 
it was otherwise related to his active service.  

The appellant has also contended that the Veteran's service-
connected disabilities contributed to his death.  Service 
connection was in effect for chronic low back pain, chronic 
right knee pain, residuals of right arm and hand lacerations, 
and laceration scars of the medial right hand and medial 
inferior right forearm.  As detailed, the evidence must show 
that a service-connected disability contributed substantially 
or materially to the Veteran's death.  The appellant 
testified that the Veteran had problems with his feet due to 
his service-connected knee condition.  She stated that the 
pain he experienced contributed to his heart problems.  The 
appellant, however, has not submitted any medical evidence in 
support of such assertion, and the medical evidence on file 
does not suggest any relationship between his service-
connected right knee disability, and any cardiovascular 
issues.  There is no medical evidence suggesting that any of 
his service-connected disabilities contributed substantially 
or materially to the Veteran's death.

The Board has no doubt that the appellant is sincere in her 
belief that the Veteran's death was related to his period of 
service or to his service-connected disabilities.  It is well 
established, however, that as a layperson, she is not 
considered capable of opining, no matter how sincerely, as to 
the nature or etiology of the Veteran's disease.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the condition which caused or contributed to the Veteran's 
death was not shown in service, and the records contain no 
suggestion of a causal link between his death and active 
service or any service-connected disabilities, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
Veteran's death.

The Board declines to obtain a medical nexus opinion with 
respect to the issue of entitlement to service connection for 
the cause of the Veteran's death, because there is no 
evidence of pertinent disability in service, and no evidence 
suggesting a relationship between his service-connected 
disabilities and death.  Thus, while he died of hypertensive 
cardiovascular disease, over 25 years after separation from 
service, there is no true indication that this disability was 
associated with service or with a service-connected 
disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of negative service treatment records, and 
the lack of diagnosis of the disability or any manifestations 
for many years post-service, any opinion relating pertinent 
disability to service would certainly be speculative.  
Moreover, the evidence of record does not suggest that his 
service-connected disabilities caused his hypertensive 
cardiovascular disease which ultimately caused his death.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
McLendon or Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. 5103A(a)(2).  

In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the Veteran's 
death.  It follows that the Board is unable to find such a 
state of approximate balance of the positive evidence to 
otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).

II.  Nonservice-connected death pension benefits

The appellant seeks nonservice-connected death pension 
benefits based on her deceased husband's military service.  
In order to qualify for the benefits sought, the appellant 
must establish that her deceased husband had qualifying 
service.  Controlling statutory law provides that only 
certain military service is considered qualifying service for 
such benefits.  The appellant claims VA benefits as the 
surviving spouse of a veteran.

The law authorizes the payment of non-service connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.  The Secretary shall 
pay pension for non-service connected disability or death for 
service to the surviving spouse of each veteran of a period 
of war who met the service requirements prescribed in 38 
U.S.C.A. § 1521(j) or who at the time of death was receiving 
(or entitled to receive) compensation or retirement pay for a 
service connected disability.  38 U.S.C.A. § 1541.  In order 
to establish basic eligibility for VA death pension benefits 
to the surviving spouse of a veteran, the veteran must have 
had the requisite service.  38 U.S.C.A. § 1541(a); 38 C.F.R. 
§§ 3.3, 3.314(b).  In pertinent part, eligibility for pension 
may be established by a veteran having active service of 
either (1) 90 days or more during a period of war; (2) a 
period of 90 consecutive days or more when such period began 
or ended during a period of war; (3) or an aggregate of 90 
days or more in two or more separate periods of service 
during more than one war; or (4) served in active military 
service and was discharged or released from such wartime 
service by reason of disability adjudged service-connected, 
or at time of discharge had a service-connected disability, 
shown by official service records, which in medical judgment 
would have justified a discharge for disability.  38 U.S.C.A. 
§ 1521(j); 38 C.F.R. § 3.3(a)(3).  

The term "period of war" is currently defined by statute to 
mean the Spanish-American War (from April 21, 1898 to July 4, 
1902), the Mexican border period (from May 9, 1916 to April 
5, 1917), World War I (April 6, 1917 to November 11, 1918), 
World War II (December 7, 1941 to December 31, 1946), the 
Korean conflict (June 27, 1950 to January 31, 1955), the 
Vietnam era (February 28, 1961 to May 7, 1975 for veterans 
serving in Vietnam, and from August 5, 1964 to May 7, 1975 
for all other cases), and the Persian Gulf War (from August 
2, 1990 and ending on a date yet to be prescribed).  See 38 
U.S.C.A. § 101; 38 C.F.R. § 3.2.

In response to a Request for Information, the National 
Personnel Records Center (NPRC) reported that the Veteran had 
active duty from November 17, 1980 to May 12, 1981.  

Official service department records are binding on VA for 
purpose of establishing service in the U.S. Armed Forces.  
See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  The service record clearly shows that the 
Veteran did not have active military service during a period 
of war.  Thus, in this case, the Veteran's service does not 
meet the threshold criteria for basic eligibility for 
nonservice- connected pension benefits.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3.  Thus, the appellant does not meet 
the basic eligibility for nonservice-connected death pension 
benefits.

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the Veteran's 
service did not meet the criteria described, the appellant 
does not meet the basic eligibility requirements for 
nonservice-connected death pension, and the claim must be 
denied based upon a lack of entitlement under the law.  38 
U.S.C.A. §§ 101, 106(c), 1521(j); 38 C.F.R. §§ 3.2, 
3.3(a)(3), 3.203; Mason, 16 Vet. App. at 132.

III.  Accrued benefits

In June 2005, the Veteran filed an increased rating claim 
pertaining to his service-connected chronic low back pain, 
rated 10 percent disabling, and chronic right knee pain, 
rated 10 percent disabling.  A December 2005 rating decision 
denied entitlement to increased ratings.  In January 2006, 
the Veteran filed a notice of disagreement, and a statement 
of the case was issued in September 2006.  The Veteran died 
in October 2006.  Thus, at the time of the Veteran's death, 
he had a pending appeal of entitlement to increased ratings 
for lumbar spine and right knee disabilities.  However, as a 
matter of law, veterans' claims do not survive their deaths.  
See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.  Nevertheless, although the 
Veteran's appeal terminated with his death, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  The appellant filed her claim for accrued benefits 
while her husband's claim was still pending, and while time 
remained for him to file a substantive appeal.  Thus, the 
Veteran's increased rating claims were not finally 
adjudicated at the time of his death.  See Taylor v. 
Nicholson, 21 Vet. App. 126 (2007).  Thus, while the claim 
for accrued benefits is separate from the claim and appeal 
filed by the Veteran prior to his death, the accrued benefits 
claim is derivative of the Veteran's claim and appeal and the 
appellant takes the Veteran's claim as it stood on the date 
of his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 
1998).  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Lumbar spine

Lumbosacral or cervical strain is evaluated under DC 5237.  
Degenerative arthritis of the spine is evaluated under 
DC 5242.  Intervertebral disc syndrome is evaluated under 
DC 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The DC's for the spine are as follows:  5235 Vertebral 
fracture or dislocation; 5236 Sacroiliac injury and weakness; 
5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 
5239 Spondylolisthesis or segmental instability; 5240 
Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003); 5243 
Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

DC 5003, for degenerative arthritis provides that 
degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  38 C.F.R. § 
4.71a, DC 5003.

In April 2005, the Veteran sought private medical treatment 
complaining of lumbar pain and he requested a prescription 
refill.  There are no specific objective findings pertaining 
to the back.

In June 2005, the Veteran underwent a VA examination.  He 
complained of pain in the lower back to the posterior right 
leg to the knee area with paraesthesias in the posterior 
thigh.  Examination of the lumbar spine showed tenderness in 
the midline in the lower lumbar spine.  Flexion was to 60 
degrees, extension was to 20 degrees, right and left bend was 
to 20 degrees, and right and left rotation was to 20 degrees.  
Straight leg raise was negative and reflexes were equal.  The 
examiner diagnosed degenerative joint disease of the lumbar 
spine.  The examiner opined that the range of motion and 
joint function being additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use was 
mild.

The RO rated the Veteran's disability under Diagnostic Code 
5237, pertaining to lumbosacral strain.  

In consideration of the rating criteria for diseases of the 
spine, the Board has determined that a 20 percent disability 
rating is warranted.  As detailed, the objective examination 
reflects flexion to 60 degrees, extension to 20 degrees, 
lateral flexion to 20 degrees, and lateral rotation to 20 
degrees.  Likewise, the examiner noted mild limitation of 
motion and functional loss on repetitive motion.  The 
examination, however, does not reflect objective findings of 
spasm or pain on motion.  In light of these objective 
findings, the Board finds that a 20 percent rating is 
warranted as forward flexion of the spine was to 60 degrees.  
A higher rating is not warranted under such rating criteria, 
as there were no objective findings of forward flexion of the 
spine 30 degrees or less, or ankylosis of the spine.  As 
such, based on the objective findings of record, the 
Veteran's disability meets the criteria for a 20 percent 
disability rating for accrued benefit purposes.

The Board has also considered the criteria for rating 
intervertebral disc syndrome, however, the objective evidence 
reflects that the Veteran does not have intervertebral disc 
syndrome.  There have been no findings of spasms or 
neurological symptoms, and there were no neurologic findings 
on physical examination.  Therefore, the Board does not find 
that the Veteran's medical records show persistent symptoms 
of neuropathy or other neurological findings so as to arrive 
at the diagnosis of intervertebral disc disease.  
Nevertheless, assuming for the sake of argument that the 
Veteran's current disability did involve radiculopathy and 
could be defined as intervertebral disc disease, there is no 
evidence that the Veteran had incapacitating episodes of at 
least 4 weeks but less than 6 weeks.  As such, a disability 
rating in excess of 20 percent is not warranted under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes.  

The regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon, supra.   It is 
not disputed that the June 2005 examination reflects 
objective findings of mild additional limitation of range of 
motion and joint function due to pain, fatigue, weakness or 
lack of endurance following repetitive use; however, the 
Board finds that the 20 percent disability rating awarded in 
this decision adequately compensates him for any pain and 
functional loss.  

Right knee

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5262, pertaining to "impairment of 
tibia and fibula," a 10 percent rating is warranted for 
malunion with slight knee or ankle disability.  A 20 percent 
rating contemplates malunion with moderate knee or ankle 
disability, and a 30 percent rating is warranted for malunion 
with marked knee or ankle disability.  A 40 percent rating is 
warranted for nonunion with loose motion, requiring brace.

The rating schedule provides for a 10 percent rating for 
slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98, (August, 1998).  Moreover, the General Counsel also held 
more recently that separate ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
under Diagnostic Code 5261 (limitation of extension of he 
leg), may be assigned for disability of the same joint.  
VAOGCPREC 9-2004 (September, 2004).

In April 2005, the Veteran sought private medical treatment 
complaining of left patellar knee and inflammation; however, 
the examiner noted right knee pain and swelling in knee up to 
the thigh.  There were otherwise no specific findings 
pertaining to the knee.

At the June 2005 VA examination, the Veteran complained of 
pain in the lower back to the posterior right leg, to the 
knee area with paraesthesias in the posterior thigh.  It was 
noted that his right knee has been treated conservatively 
with giving way and no locking.  He complained of swelling 
and stairs are questionable at this time.  He complained of 
pain on standing.  On physical examination, there was no 
atrophy to the calf or thigh.  Motor and sensation was 
intact.  He was able to toe walk and heel walk was poor.  His 
right knee range of motion was from 10 to 120 degrees with 
crepitation on motion.  His knee was tender in and about the 
patella.  There was no swelling.  There was no medial or 
lateral collateral ligamentous laxity.  There was negative 
McMurray, negative Lachman, and negative anterior drawer 
sign.  The diagnosis was degenerative joint of the right 
knee.  The examiner opined that the range of motion and joint 
function being additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use was 
mild.

The Veteran was in receipt of a 10 percent disability rating 
pursuant to Diagnostic Code 5257, for slight recurrent 
subluxation and lateral instability.  A disability rating in 
excess of 10 percent is not warranted, as while the medical 
evidence reflects complaints of giving way, there was no 
medial or lateral collateral ligamentous laxity on objective 
examination, and McMurray, Lachman, and anterior drawer sign 
testing was negative.  Thus, a higher disability rating is 
not warranted under such diagnostic criteria.  

Thus, the Board has given consideration to the possibility of 
assigning a separate evaluation for the Veteran's right knee 
disability under Diagnostic Codes 5003 and 5257, which is 
allowed so long as the evaluation of knee dysfunction under 
both codes does not amount to prohibited pyramiding under 38 
C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), 62 Fed. Reg. 63,604 (1997) (a veteran 

who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability); VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 
Fed. Reg. 56,704 (1998) (if a veteran has a disability rating 
under Diagnostic Code 5257 for instability of the knee, and 
there is also X-ray evidence of arthritis, a separate rating 
for arthritis could also be based on painful motion under 38 
C.F.R. § 4.59).  See also Esteban, 6 Vet. App. at 261 (1994) 
(separate disabilities arising from a single disease entity 
are to be rated separately); but see 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  As detailed, on examination in June 2005, 
flexion was to 120 degrees, and extension was limited by 10 
degrees.  The examiner noted that range of motion and joint 
function additionally limited by pain, fatigue, weakness or 
lack of endurance following repetitive use was mild.  While 
an x-ray examination reports reflects normal right knee, the 
examiner specifically diagnosed degenerative joint disease of 
the knee.  Resolving all doubt in the Veteran's favor, he 
exhibited a compensable limitation of extension and arthritis 
due to his service-connected right knee disability.  

The Board has also considered whether the Veteran is entitled 
to a higher rating under the diagnostic criteria for rating 
limitation of motion.  Diagnostic Codes 5260 and 5261 provide 
for rating based on limitation of motion.  As detailed, 
flexion was to 120 degrees, and thus noncompensable under 
Diagnostic Code 5260.  Extension was recorded from 10 
degrees.  Extension limited to 15 degrees is not reflected, a 
higher rating would not be in order under Diagnostic Code 
5261.

According to a recent General Counsel opinion, separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  
However, 



in the present case there is no evidence that a compensable 
rating is warranted under the criteria of Code 5260.  

The Board finds that a higher rating is not warranted under 
any alternative provision.  Diagnostic Code 5256 provides for 
a higher rating, however, application of this code is 
inappropriate as there was no diagnosis of ankylosis of the 
right knee.  Furthermore, the Veteran may not be rated by 
analogy to this code as he did not suffer functional 
immobility of the knee.  Likewise, Diagnostic Codes 5258 and 
5259 do not provide for a higher disability rating, and are 
inapplicable.  Additionally, there were no objective findings 
of impairment of the tibia and fibula, thus there is no basis 
for a disability rating under Diagnostic 5262, and, genu 
recurvatum, as rated pursuant to Diagnostic Code 5263, is 
inapplicable as it was not diagnosed.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in awarding a disability evaluation under 
Diagnostic Code 5257, and a separate 10 percent disability 
rating under Diagnostic Code 5003-5261.  An additional 
"symbolic" range of motion loss for pain, excess 
fatigability, decreased functional ability, etc. is not 
warranted.

Extraschedular evaluation & total disability evaluation

The assignment of extra-schedular ratings was also considered 
in this case under 38 C.F.R. § 3.321(b)(1); however, the 
record contains no objective evidence that the Veteran's 
service-connected lumbar spine or knee disability resulted in 
marked 


interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluations.  
Additionally, the objective evidence does not reflect 
frequent periods of hospitalization due to the lumbar spine 
and right knee disabilities.  Accordingly, the Board finds 
that the impairment resulting from the Veteran's spine and 
knee disorders are appropriately compensated by the assigned 
schedular ratings per this decision and 38 C.F.R. § 3.321 is 
inapplicable.

The Veteran's specific employment status was not known at the 
time of his death; however, VA outpatient treatment records 
on file reflect that he was deemed unemployable in May 2000 
due to seeking substance abuse treatment.  During his 
lifetime, the Veteran did not seek entitlement to a total 
disability due to individual unemployability (TDIU) as a 
result of his service-connected disabilities.  See 38 C.F.R. 
§ 4.16.  In the event that in filing an increased rating 
claim, a claim of a TDIU was implicitly raised (see Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the 
medical evidence does not reflect that the Veteran's service-
connected chronic low back disability and chronic right knee 
pain alone precluded employment.  Medical records reflect 
treatment for a variety of maladies, to include substance 
abuse treatment, unrelated to his service-connected 
disabilities.  Thus, the preponderance of the evidence of 
record is against a finding that the Veteran was precluded 
from gainful employment due solely to his service-connected 
low back and right knee disabilities.  Thus, entitlement to a 
TDIU due to his service-connected chronic low back and 
chronic knee disabilities is not warranted.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to a rating of 20 percent for degenerative joint 
disease of the lumbar spine is granted for accrued benefit 
purposes, subject to controlling regulations applicable to 
the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for chronic 
right knee pain under Diagnostic Code 5257 is denied for 
accrued benefit purposes.

Entitlement to a separate 10 percent rating for degenerative 
arthritis of the right knee under Diagnostic Code 5003 is 
granted for accrued benefit purposes, subject to controlling 
regulations applicable to the payment of monetary awards.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


